Citation Nr: 1635437	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested by dizziness, including vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military duty from May 1971 to March 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for bilateral hearing loss and vertigo.

In May 2014, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In March 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  Current bilateral hearing loss had its onset in service.

2.  The weight of the evidence does not show any current disability manifested by dizziness, including vertigo.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
2.  The criteria for service connection for a disability manifested by dizziness, including vertigo, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a letter dated in October 2010, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA audiology examination in April 2012, and the examination report is of record.

The Board's March 2015 remand was to obtain a medical opinion regarding the Veteran's claim for service connection for bilateral hearing loss and afford him a VA examination regarding his claim for a disability manifested by dizziness.  There has been substantial compliance with this remand, as a VA examination was scheduled in October 2015 and an addendum medical opinion was obtained in March 2016, and he underwent VA examination regarding a disability manifested by dizziness in August 2015.  VA medical records dated to June 2015 were obtained.

The August 2015 and March 2016 VA medical opinions are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system. 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (noting that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as whether he has a disability manifested by dizziness.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Hearing Loss

Contentions

The Veteran contends that he was exposed to acoustic trauma in service that caused his current hearing loss disability (11/2/10 VBMS VA 21-4138 Statement in Support of Claim).  He was in frequent and close proximity to repeatedly fired guns without hearing protection and had no post-service noise exposure.  See Board hearing transcript at pages 3 and 7-8.

Analysis

The record shows a current bilateral hearing loss for VA purposes in April 2014 (5/7/14 VBMS Medical Treatment Record, Non Government Facility). 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  His Report of Transfer or Discharge (DD Form 214) shows that his main occupation in service was Field Artillery Operator and Intel Assistant and his last duty assignment was with an artillery station (4/22/15 VBMS Certificate of Release or Discharge From Active Duty).  He reported constant noise exposure without hearing protection.  The Veteran is competent to report observable symptoms of hearing loss disability, such as decreased hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had artillery noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

An April 2012 VA audiology examination report indicates that the Veteran's duties in service were in the artillery and infantry and that he fired weapons with his right hand without hearing protection.  Hearing loss consistent with VA regulations was not found.  The Veteran also had tinnitus since 1971 after exposure to gunfire and artillery.  

The May 2012 rating decision granted service connection for tinnitus.

In October 2012, a VA audiologist noted that the Veteran had normal hearing to 2000 Hertz (Hz) with mild hearing loss at 3000 Hz to 8000 Hz and excellent word recognition scores (12/7/12 VVA CAPRI, p. 6; 1/2/13 VBMS VA 21-4138 Statement in Support of Claim, p. 3).

The April 2014 private audiogram shows hearing loss consistent with VA's criteria for hearing loss disability.  

The October 2015 VA audiology examination report shows hearing loss greater than in April 2012 and a few decibels shy of the April 2014 report, demonstrating that the Veteran's hearing loss had not gone into remission.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or related to military noise exposure (10/28/15 VBMS C&P Exam, pps. 3-4; 4/9/16 VBMS C&P Exam).  The examiner reasoned that the hearing loss was more than likely due to events following military service as hearing loss was not documented on (the Veteran's) exit audiogram and no evidence was provided that hearing loss occurred within twelve months following military service.

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, but sufficient to cause tinnitus, other than the normal findings on separation examination.

The October 2015 VA examiner's opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to artillery noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309 (listing organic diseases of the nervous systems, which has been interpreted to sensorineural hearing loss and tinnitus, as a chronic diseases).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Disability Manifested by Dizziness

Contentions

The Veteran contends that he has a disability manifested by dizziness, including vertigo.  He was repeatedly knocked out during military training that he believed caused his disability (Board hearing transcript at pps. 5-6; 7/31/12 VBMS VA 9 Appeal to Board of Appeals).  Medics advised that it could be postural hypotension and that he was not active enough (7/31/12 VBMS VA 9 Appeal to Board of Appeals).  His vertigo started at the end of his military service and his current condition is the same as what he experienced in service.  See Board hearing transcript at 6-7.  The Veteran had occasional dizziness in service that he was told was called light-headedness and was normal when one moved fast (11/2/10 VBMS VA 21-4138 Statement in Support of Claim).  He got up slowly and walked slowly.  See Board hearing transcript at 6, 10.  The Veteran did not seek medical treatment for vertigo in service and did not currently receive treatment for it.  Id. at 9-10.

Analysis

Service treatment records do not discuss treatment for dizziness or vertigo.

The post service VA and non-VA medical evidence, in its entirety, includes references to complaints of  dizziness, but is devoid of any mention of treatment for a disability manifested by dizziness, including vertigo.  A September 2010 VA medical record includes the Veteran's report of a one-month history of dizziness when he bends (2/4/16 VBMS CAPRI, p. 10).  In May 2011, he reported dizziness when he got up suddenly.  Id. at 2-3, 5.  He was reassured by the clinic physician and advised to sit up first before getting up.  Occasional light-headedness when getting up quickly or walking was noted in October 2012 (12/7/12 VVA CAPRI, p. 6).  A complaint of vertigo was noted in June 2014, that the examiner thought possibly orthostatic (6/23/15 VBMS CAPRI, pp. 37, 45).  The Veteran was advised to get up slowly and count to five before walking.

In August 2015, a VA examiner reported normal examination findings upon physical examination with no signs of benign positional paroxysmal vertigo or an ear-related disorder associated with complaints of dizziness.  It was also noted that the Veteran does not have and has not been diagnosed with an ear or peripheral vestibular condition.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, a diagnosis of a disability manifested by dizziness, including vertigo, is a complex finding that goes beyond the mere observation of symptoms by a lay person.  In other words, the clinical pathology of vestibular disorders is not readily recognizable by a layman, such as varicose veins or acne, and the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for a disability manifested by dizziness, including vertigo.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a disability manifested by dizziness, including vertigo, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


